[Name]

FORM

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (this “Restricted Stock Unit Agreement”) is
made and entered into as of [DATE OF GRANT] (the “Date of Grant”), by and
between Health Net, Inc., a Delaware corporation (the “Company”), and [NAME]
(the "Recipient”).

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
(the "Board”) of the Company has approved the grant of Restricted Stock Units,
as hereinafter defined, to the Recipient as set forth below under the Company’s
[NAME OF PLAN] (the "Plan”).1 Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained and intending to be legally bound hereby, the parties agree as
follows:

1. Grant of Restricted Stock Units. The Company hereby grants to the Recipient
[NUMBER OF UNITS] restricted stock units (the “Restricted Stock Units”), each of
which represent to rights to receive, upon vesting, a share of the Common Stock,
par value $.001 per share (the “Common Stock”) of the Company, subject to all of
the terms and conditions of this Restricted Stock Unit Agreement.

2. Lapse of Restrictions. Except as otherwise provided in Section 3 hereof, the
Restricted Stock Units shall vest with respect to all of the Restricted Stock
Units on the [NUMBER] anniversary of the Grant Date (the “Vesting Date”). Upon
the Vesting Date, the Recipient shall pay to the Company the par value in cash
for each share of Common Stock delivered pursuant to this grant. Shares that
have become vested may be evidenced by stock certificates, at the request of the
Recipient, which certificates shall be registered in the name of the Recipient
and delivered to Recipient within ten (10) days of such request.

3. Termination of Employment.

(a) Except as otherwise set forth in Section 10, if prior to the Vesting Date,
the Recipient’s employment with the Company is terminated by either the
Recipient or the Company for any reason (a "Termination Event”) other than
Retirement (as defined below), then all of the Restricted Stock Units shall be
immediately forfeited at such time. If the Recipient’s employment with the
Company is terminated prior to the Vesting Date due to Retirement, then a
portion of the Restricted Stock Units not yet vested shall vest immediately,
which portion shall equal the total number of Restricted Stock Units multiplied
by a fraction, the numerator of which is the number of full years which have
elapsed from the Date of Grant to the date of Retirement and the denominator of
which is the number of full years in the vesting period. For purposes hereof
“Retirement” shall mean the Recipient’s voluntary termination of employment at
or after the date upon which the Recipient has attained both age 55 and 10 years
of continuous service with the Company.

(b) If the Recipient violates the terms of Section 4 of this Agreement (a
“Breach Event”), in addition to being subject to all remedies in law or equity
that the Company may assert, then at any time thereafter the Company, in its
sole and absolute discretion, may, with respect to any Common Stock attributable
to a Restricted Stock Unit Stock that has vested within six (6) months of the
Recipient’s termination of employment: (i) to the extent that the Common Stock
is beneficially owned by the Recipient, reacquire from the Recipient, in return
for an amount equal to the par value of the Common Stock which was paid by the
Recipient to the Company as described in Section 2 above, any or all of the
shares of such Common Stock; and (ii) to the extent that the Common Stock has
been sold, assigned or otherwise transferred by the Recipient, recover from the
Recipient an amount equal to the Gain Realized (as defined in Section 4 below)
from such sale, assignment or transfer.

(c) Upon the occurrence of a Breach Event, the Company may elect to purchase all
or any portion of the Common Stock pursuant to this Section 3 by delivery of
written notice (the "Repurchase Notice”) to the Recipient within ninety
(90) days after the occurrence of such Breach Event.

4. Employment/Association with Company Competitor. The Recipient hereby agrees
that, during (i) the six-month period following a termination of the Recipient’s
employment with an Employer that entitles the Recipient to receive severance
benefits under an agreement with or the policy of the Company or (ii) the
twelve-month period following a termination of the Recipient’s employment with
an Employer that does not entitle the Recipient to receive such severance
benefits (the period referred to in either clause (i) or (ii), the
“Noncompetition Period”), the Recipient shall not undertake any employment or
activity (including, but not limited to, consulting services) with a Competitor
(as defined below), where the loyal and complete fulfillment of the duties of
the competitive employment or activity would call upon the Recipient to reveal,
to make judgments on or otherwise use any confidential business information or
trade secrets of the business of the Company or any Subsidiary to which the
Recipient had access during the Recipient’s employment with the Employer. In
addition, the Recipient agrees that, during the Noncompetition Period applicable
to the Recipient following termination of employment with the Employer, the
Recipient shall not, directly or indirectly, solicit, interfere with, hire,
offer to hire or induce any person, who is or was an employee of the Company or
any of its Subsidiaries during the 12 month period prior to the date of such
termination of employment, to discontinue his or her relationship with the
Company or any of its Subsidiaries or to accept employment by, or enter into a
business relationship with, the Recipient or any other entity or person. In the
event that the Recipient breaches the covenants set forth in this first
paragraph of Section 4, it shall be considered a Breach Event under Section 3
above.

For purposes of this Section 4: “Gain Realized” shall equal the difference
between (x) the par value paid by the Recipient for the Common Stock issued in
respect of the Restricted Stock Units and (y) the greater of the Fair Market
Value (as defined in the Plan) of the Common Stock issued in respect of the
Restricted Stock Units (I) on the date of transfer of such Common Stock or
(II) on the date such competitive activity with a Competitor was commenced by
the Recipient; and "Competitor” shall refer to any health maintenance
organization or insurance company that provides managed health care or related
services similar to those provided by the Company or any Subsidiary.

It is hereby further agreed that if any court of competent jurisdiction shall
determine that the restrictions imposed in this Section 4 are unreasonable
(including, but not limited to, the definition of Competitor or the time period
during which this provision is applicable), the parties hereto hereby agree to
any restrictions that such court would find to be reasonable under the
circumstances.

The Recipient acknowledges that the services to be rendered by the Recipient to
the Company are of a special and unique character, which gives this Agreement a
peculiar value to the Company, the loss of which may not be reasonably or
adequately compensated for by damages in an action at law, and that a material
breach or threatened breach by the Recipient of any of the provisions contained
in this Section 4 will cause the Company irreparable injury. Recipient therefore
agrees that the Company may be entitled, in addition to the remedies set forth
above in this Section 4 and any other right or remedy, to a temporary,
preliminary and permanent injunction, without the necessity of proving the
inadequacy of monetary damages or the posting of any bond or security, enjoining
or restraining Recipient from any such violations or threatened violations.

5. No Rights as a Stockholder. The Recipient shall not be entitled to dividends,
if any, that are paid with respect to the shares of Common Stock unless and
until the Restricted Stock Units have vested. Recipient shall also not have the
right to vote any shares subject to the Restricted Stock Units unless and until
the Restricted Stock Units shall have vested.

6. Notices. Any notice or communication given hereunder shall be in writing and
shall be given by fax or first class mail, certified or registered with return
receipt requested, and shall be deemed to have been duly given three (3) days
after mailing or twenty-four (24) hours after transmission of a fax to the
following addresses:

      To the Recipient at:   [NAME]     [ADDRESS]
To the Company at:
  Health Net, Inc.
21650 Oxnard Street
Woodland Hills, California 91367
Attention: General Counsel

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

7. Securities Laws Requirements. The Company shall not be obligated to transfer
any shares of Common Stock from the Recipient to another party, if such
transfer, in the opinion of counsel for the Company, would violate the
Securities Act of 1933, as amended from time to time (the “Securities Act”) (or
any other federal or state statutes having similar requirements as may be in
effect at that time). Further, the Company may require as a condition of
transfer of any shares to the Recipient that the Recipient furnish a written
representation that he or she is holding the shares for investment and not with
a view to resale or distribution to the public. The Company either has or will
file an appropriate Registration Statement on Form S-8 (or other applicable
form), and has taken or will take such actions as necessary to keep the
information therein current from time to time, in order to register the Common
Stock under the Securities Act and shall use its commercially reasonable efforts
to cause such Registration Statement to become effective and to maintain the
effectiveness of such registration.

8. Protections Against Violations of Restricted Stock Unit Agreement. This
Restricted Stock Unit Agreement is not transferable, other than by will or
pursuant to the laws of descent and distribution.

9. Taxes. The Recipient understands that he or she (and not the Company) shall
be responsible for any tax obligation that may arise as a result of the
transactions contemplated by this Restricted Stock Unit Agreement and shall pay
to the Company the amount determined by the Company to be such tax obligation at
the time such tax obligation arises. If the Recipient fails to make such
payment, the number of shares necessary to satisfy the tax obligations shall be
forfeited.

10. Change of Control. Notwithstanding the provisions of Section 3 hereof, in
the event that (i) there shall occur a Change in Control (as defined in the
Plan) and (ii) the employment of the Recipient shall be terminated within the
two year period following the Change in Control but prior to the Vesting Date
either (A) by the Company without Cause or (B) under circumstances which entitle
the Recipient to Change in Control severance benefits under an effective
employment agreement between the Recipient and the Company or under the
Company’s Safety Net Security Program, each Restricted Stock Unit shall become
fully vested and the date of such vesting shall be deemed to be the Vesting Date
hereunder. For purposes of this Section 10, “Cause” shall have the meaning set
forth in the Plan. Notwithstanding anything in the Plan or this Restricted Stock
Unit Agreement to the contrary, there shall be no acceleration of the vesting of
the Restricted Stock Units if such accelerated vesting would cause the
Restricted Stock Units to fail to comply with the provisions of Section 409A of
the Internal Revenue Code of 1986, as amended.

11. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Restricted Stock Unit Agreement shall in no way
be construed to be a waiver of such provision or of any other provision hereof.

12. Governing Law. This Restricted Stock Unit Agreement shall be governed by and
construed according to the laws of the State of Delaware without regard to its
principles of conflict of laws.

13. Amendments. This Restricted Stock Unit Agreement may be amended or modified
at any time only by an instrument in writing signed by each of the parties
hereto, and approved by the Committee. The Board may terminate or amend the Plan
at any time; provided, however, that the termination or any modification or
amendment of the Plan shall not, without the consent of the Recipient, affect
the rights of the Recipient under this Restricted Stock Unit Agreement.

14. Survival of Terms. This Restricted Stock Unit Agreement shall apply to and
bind the Recipient and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.

15. Agreement Not a Contract for Services; Rights to Terminate Employment.
Neither the grant of the Restricted Stock Units, this Restricted Stock Unit
Agreement nor any other action taken pursuant to this Restricted Stock Unit
Agreement shall constitute or be evidence of any agreement or understanding,
express or implied, that the Recipient has a right to continue to provide
services as an officer, director, employee or consultant of the Company and/or
the Employer for any period of time or at any specific rate of compensation.
Nothing in the Plan or in this Restricted Stock Unit Agreement shall confer upon
the Recipient the right to continue in the employment of an Employer or affect
any right which an Employer may have to terminate the employment of the
Recipient. The Recipient specifically acknowledges that the Employer intends to
review the Recipient’s performance from time to time, and that the Company
and/or the Employer has the right to terminate the Recipient’s employment at any
time, including a time in close proximity to the Vesting Date, for any reason,
with or without cause. The Recipient acknowledges that upon his or her
termination of employment with an Employer for any reason (other than as set
forth above with respect to Retirement), then all Restricted Stock Units not yet
vested shall be immediately forfeited at such time.

16. Decisions of Board or Committee. The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the Restricted
Stock Units. Any interpretation, determination or other action made or taken by
the Board or the Committee regarding the Restricted Stock Units, the Plan or
this Restricted Stock Unit Agreement shall be final, binding and conclusive.

17. Failure to Execute Agreement. This Restricted Stock Unit Agreement and the
Restricted Stock Units granted hereunder is subject to the Recipient returning a
counter-signed copy of this Restricted Stock Unit Agreement to the designated
representative of the Company on or before 60 days after the date of its
distribution to the Recipient. In the event that the Recipient fails to so
return a counter-signed copy of this Agreement within such 60-day period, then
this Restricted Stock Unit Agreement and the Restricted Stock Units granted
hereunder shall automatically become null and void and shall have no further
force or effect. Electronic acceptance of this Restricted Stock Unit Agreement
shall constitute an execution of the Restricted Stock Unit Agreement by the
Recipient and a return of the counter-signed copy to the Company.

1 Note to Draft- this form will work with either plan.

1

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Unit Agreement on the day and year first above written.

Health Net, Inc.

     

Name: Jay M. Gellert

Title: President and Chief Executive Officer

THE UNDERSIGNED RECIPIENT HEREBY EXPRESSLY ACKNOWLEDGES AND AGREES THAT HE/SHE
IS AN EMPLOYEE AT WILL AND MAY BE TERMINATED BY THE EMPLOYER AT ANY TIME, WITH
OR WITHOUT CAUSE.

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Restricted Stock Unit Agreement and to all the terms and provisions of
the Health Net, Inc. [PLAN NAME], as amended to date, incorporated by reference
herein.

Recipient:

     

[NAME]

2